Citation Nr: 1725606	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  16-42 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with major depressive disorder and anxiety disorder, rated 50 percent from August 7, 2008, to May 26, 2015, and 70 percent thereafter.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to March 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2015 and January 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2015, the RO granted service connection for PTSD. It established a 50 percent rating effective August 7, 2008. The Veteran filed a timely Notice of Disagreement with the evaluation of his disability. He also filed an application for increased compensation based on unemployability.

In September 2016, the RO issued a rating decision that granted a 70 percent rating for PTSD, effective May 26, 2015, and denied TDIU.

In February 2017, the Veteran testified during a hearing conducted via video conference with the undersigned. A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. After resolving reasonable doubt, the Veteran's PTSD is shown to result in symptoms more closely approximating total occupational and social impairment from August 7, 2008.

2. As the Veteran herein has been granted a 100 percent rating for PTSD disorder for the entire initial rating period on appeal, and PTSD is the only service connected disability as is the basis for a grant of TDIU, the issue of entitlement to TDIU is moot. 


CONCLUSIONS OF LAW

1. The criteria for an initial 100 percent disability rating for service-connected PTSD are met from August 7, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130 Diagnostic Code 9411 (2016).

2. The issue of entitlement to a TDIU is moot. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of May 2008 and August 2011 letters.

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2016) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). At the Veteran's hearing the issues were identified, including the evidence needed to substantiate the claim. 

As there is no indication that any additional notice or assistance could aid in substantiating the claim, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the appeal. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Initial Rating

Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned. Id. Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history. 38 C.F.R. § 4.1. VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2. VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity. 38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to the General Rating Formula for Mental Disorders. Under the General Rating Formula, a  50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is awarded when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004). Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

Psychiatric examinations frequently include assignment of a Global Assessment Functioning (GAF) score. The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996). During the periods on appeal, the Veteran has been assigned GAF scores ranging from 36 to 60. A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994). The Board notes that the newer American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-V) has now been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-V. The DSM-V has eliminated the GAF scale. However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.

Analysis

Increased Rating PTSD

The Veteran contends that his PTSD is manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, recurrent nightmares, near-constant panic attacks, inability to establish and maintain effective relationships, impaired impulse control, grossly inappropriate behavior, difficulty concentrating, disturbances of motivation and mood, difficulty adapting to stressful circumstances, obsessional rituals which interfere with routine activities, suicidal ideation, and persistent danger of hurting self or others.

In August 2008 VA treatment records, the Veteran was noted as having thoughts of killing female staff after she yelled at him. He also reported he shot someone who broke into his house in January 2007.

In October 2008, the Veteran was very agitated with his therapist. His therapist was concerned that he was a threat to himself and admitted him to the hospital. GAF scores of 45, 52 and 60 were noted.

While hospitalized in October 2008, the Veteran reported a suicide attempt in July 2008. He had slit his wrist due to his depression and frustration. He also complained of nightmares, anxiety, and panic attacks.

In October 2008 VA treatment records, the Veteran is noted as depressed, lonely, isolated, irritable, and angry.

In December 2008 VA treatment records, the Veteran reported becoming enraged when treated rudely. He also reported six showers daily in an attempt to feel clean and put up walls so others could not get close and hurt him.

In January 2008 VA treatment records, the Veteran reported panic at the thought of leaving his home, as well as frustration with nightmares.

In February 2009 VA treatment records, the Veteran reported being engaged in group intercourse when someone he did not know made a sudden movement toward him. He reacted by throwing the man he did not know out of a window. The police were called and he spent the night in jail.

In March 2009 VA treatment records, the Veteran reported waking up to his ex-boyfriend having sex with him. He had a violent reaction and broke his ex-boyfriend's arm. He had thoughts of raping his ex-boyfriend to make him suffer. The Veteran was noted to be very angry, frustrated, powerless, anxious, disappointed, manic, spoke rapidly and jumped topics, and failed to sleep for over 48 hours.

In April 2009 VA treatment records, the Veteran reported enormous stress in taking care of his mother and himself. He talked about moving away to escape the responsibilities. He was noted as agitated.

In May 2009 VA treatment records, the Veteran reported he had a serious physical altercation with a female acquaintance. He further reported he heard a calm male voice in his head telling him to kill the woman. He was not getting much sleep and his nightmares had intensified. He also reported he isolated from everyone other than his mother.

In June 2009 VA treatment records, the Veteran reported thoughts of hurting his sister's boyfriend. He also reported an altercation with his nephew in which he forcibly removed him from his mother's home. He had not slept in the three days since the incident. He had flashbacks of his father's abuse as a result of the altercation with his nephew. He was noted to be very anxious, mildly irritated, and impulsive.

In July 2009 VA treatment records, the Veteran reported choking his boyfriend while he was asleep. His nightmares were more disturbing and he could feel the pain and terror in his dreams. He had several panic attacks in a PTSD class and was angrier. He was noted as anxious, impulsive, agitated and short-patiented. 

In August 2009 VA treatment records, the Veteran reported homicidal ideation on a couple occasions: once in reaction to learning information about his perpetrator, and another time when he was angry, frustrated, and feeling discounted. He continued to report trust fears and panic attacks.

In September 2009 VA treatment records, the Veteran reported more control over his nightmares. He also reported a panic attack when he tried to remove scrub pads from his shower.

In October 2009 VA treatment records, the Veteran reported he ended the relationship with his boyfriend. He also reported he was anxious, irritable, and angry.

In November 2009 VA treatment records, the Veteran continued to report irritability and isolation.

In December 2009 VA treatment records, the Veteran reported he had ended his relationship due to his partner's infidelity.

January 2010 VA treatment records show the Veteran had been hospitalized for three weeks in December 2010 for a suicide attempt. After his release he was noted as extremely agitated and was strongly encouraged to notify providers if he needed to be hospitalized again.

In February 2010 VA treatment records, the Veteran reported he gave a speech at a university; however, he was noted depressed, lonely, and isolated.

In March 2010 VA treatment records, the Veteran reported he successfully slept through the night for the second time in years; however, he was noted extremely angry and irritable, as well as somewhat paranoid.

In April 2010 VA treatment records, the Veteran reported that a man attempted to rob him at an ATM and he broke the man's arm and continued to kick the man once he was on the ground. He was arrested for using excessive force and was jailed for three days. He also reported he had secured funding to organize a large scale health fair in the fall. He was noted to ruminate on how others have slighted him and would think about ways to physically harm them. 

In May 2010 VA treatment records, the Veteran reported that he was accused of sexually molesting his nephew and he reported the accusation to police. He was able to stay for an entire group session without leaving due to a panic attack. His committee for the health fair decreased due to complaints it was difficult to work with him.

In June 2010 VA treatment records, the Veteran reported he had a nightmare for the first time in about a month. He was noted to have improvement in mood and ability to focus, but was also noted to appear more anxious. He left a voicemail for his therapist that complained his group note was not documented and that made him "want to get a [explicative] baseball bat and beat people with it." He explained that it is difficult for him to act appropriate when he feels paranoid and angry.

In July 2010 VA treatment records, the Veteran reported he constantly felt dirty, took long showers and scrubbed with scouring pads. He became teary-eyed when notified a therapist was transferring to another VA facility. He was noted to be stressed and anxious. He would lash out at others and had panic attacks six to seven times a day. He reported he spoke at a university a couple times a year, but would have panic attacks if he had to sit with anyone. The frequency of his nightmares reduced, but he felt alone. He was noted to speak rapidly without many breaks.

In August 2010 VA treatment records, the Veteran reported he could not tolerate the ambiguities of being in a relationship. He continued to report difficulty with trust and panic attacks. Arguments led to an increase in his nightmares.

In September 2010 VA treatment records, the Veteran reported ending another relationship due to infidelity. He had thoughts of hurting his ex-boyfriend. He also had fleeting thoughts of "stepping out in front of a bus." He also reported his intention to obtain a degree and pursue a career as a chemical dependency counselor.

In October 2010 VA treatment records, the Veteran reported being robbed at gunpoint which resulted in increased paranoia and fear. He felt like he had an alternate personality and described himself as schizophrenic. He also reported that he took a job as an intake counselor and planned to attend school in January.

In November 2010 VA treatment records, the Veteran reported he had stopped taking his medication so that he would get sick and die. He had suicidal thoughts and could not maintain safety if allowed to go home, so the Veteran was hospitalized. After his release he reported an anxiety attack where he pulled out a box cutter on a group of young people at a bus station. He also registered at the community college. GAF scores of 36-40 and 55 were noted.

In December 2010 VA treatment records, the Veteran reported his difficulty with family relationships and nightmares. A GAF score of 55 was noted.

In January 2011 VA treatment records, the Veteran reported he began classes at the community college. He also reported the home he rented was being foreclosed and this made him extremely angry.

In February 2011 VA treatment records, the Veteran reported he struggled with school. He also reported he may hurt his nephew's father if provoked. He had a panic attack while at the store when he irrationally believed his brother-in-law was following him with the intent to hurt him.

In March 2011 VA treatment records, the Veteran reported organization of another successful health fair. He was noted to have a slight problem with paranoid thoughts and anxiety. He asked to switch therapists after his social worker was unable to schedule him after he failed a lie detector in regard to whether he sexually molested his nephew.

In April 2011 VA treatment records, the Veteran reported increased nightmare intensity due to the stress of the failed polygraph test. He reported several social engagements kept him going, but was fine being alone and did not need social contacts.

In May 2011 VA treatment records, the Veteran felt fine during a busy day filled with school activities, community activities, and projects, but felt lonely at night. He continued to report nightmares.

In June 2011 VA treatment records, the Veteran continued to report difficulty with family relationships and nightmares.

In July 2011 VA treatment records, the Veteran reported he struck an acquaintance. He also reported feeling jealous and betrayed. 

In August 2011 VA treatment records, the Veteran reported he had secured a job he could begin once he completed his degree. He also reported an incident at work where he felt betrayed when false allegations were made he had violated a client's confidentiality. Frequency and intensity of his nightmares had decreased. 

In September 2011 VA treatment records, the Veteran reported excitement in his enrollment at a university and believed his superiors at work treated him as a colleague and not a volunteer. He rejected a request to assist his brother in a fight. He reported an argument with a food service worker which he resolved by filing official complaints with her supervisors. 

In October 2011 VA treatment records, the Veteran reported someone broke into his house and he called police. However, he also reported he wanted to shoot the man. He felt helpless and violated. He reported he planned to check himself into the hospital if he did not feel better soon.

In November 2011 VA treatment records, the Veteran reported increased nightmares after the break-in. He also reported a new relationship, but complained he was unable to perform sexually and this caused him stress.

In December 2011 VA treatment records, the Veteran reported he was in a good relationship and was committed to his work schedule, volunteer activities and classes. He still experienced intimacy issues. 

In January 2012 VA treatment records, the Veteran reported that while he still experienced intimacy issues, he was happy with his relationship. He continued to have nightmares. He also discussed the possibility of dropping out of college due to financial difficulties.

In February 2012 VA treatment records, the Veteran reported he enjoyed classes at the university and his GPA was equivalent to a B+. He continued to have nightmares. He "snapped" at another student who complained about her lack of support even though she received a large amount of money for living expenses. He also reported he was mugged and broke the wrist of one assailant and cut another. A GAF of 55 was noted.

In March 2012 VA treatment records, the Veteran reported increased anxiety which, in turn, resulted in more frequent and intense nightmares. He shared excitement about working through a grant that was designed for veterans. He performed well in school and was happy in his relationship. A GAF score of 55 was noted.

In April 2012 VA treatment records, the Veteran reported difficulty with family relationships. He also reported some anxiety about his relationship due to his inability to satisfy his partner in a certain area.

In May 2012 VA treatment records, the Veteran reported he would drop out of school because he could not afford to continue on a full-time basis. He also reported he might not be hired for a job he felt entitled to and this caused him stress; however, he later revealed he had good job prospects and expected to obtain a job through the university.

In June 2012 VA treatment records, the Veteran reported he had a successful trip and training experience that resulted in a job offer. He continued to work for the university and wanted to finish his degree before he relocated for the position.

In July 2012 VA treatment records, the Veteran reported the use of anger management skills when a disturbed child assaulted him. He reported his partner had been assaulted based on his sexual orientation and the Veteran called police and filed a complaint.

In August 2012 VA treatment records, the Veteran reported some stress in his relationship and increased nightmares. He also reported attempts made to resolve conflicts in family relationships.

In September 2012 VA treatment records, the Veteran reported frustration with the VA compensation system and his significant stress due to his finances. A GAF score of 58 was noted.

In October 2012 VA treatment records, the Veteran reported he felt mistreated and disrespected by a clerk and cancelled his appointment as a result. He reported stress due to work, school, and caring for his mother. A GAF score of 55 was noted.

In November 2012 VA treatment records, the Veteran reported his nightmares caused him to "fight" in his sleep and hurt his partner. He reported stress due to work, school, finances, and the care of his mother.

In December 2012 VA treatment records, the Veteran and his partner attended counseling together to deal with his nightmares. 

In January 2013 VA treatment records, the Veteran reported he alienated some family members. He started another semester of school, as well as his job. He was frustrated with his boss, but had an interview elsewhere for a similar job. He reported depression and abandonment after surgery.

In February 2013 VA treatment records, the Veteran reported he continued to experience nightmares where he struck his partner.

In March 2013 VA treatment records, the Veteran reported a conflict at work that resulted in his placement under a different supervisor. Additionally, his ability to host community events was questioned and he felt scrutinized. A GAF score of 58 was noted.

In April 2013 VA treatment records, the Veteran reported the need to check himself into the psychiatric unit to get a break. He felt stressed and overwhelmed. He did not check himself in, and by the end of the month he reported things were going well.

In May 2013 VA treatment records, the Veteran continued to report stress from his employment. He further reported depression due to knee pain that resulted in difficulty walking and required surgery.

In June 2013 VA treatment records, the Veteran reported stress due to work, school, and caring for his mother. He stopped caring for his mother due to family conflicts. He reported doing well in school and was happy in his relationship. He received a job offer, but would have to move.

In July 2013 VA treatment records, the Veteran reported relationship issues due to his partner's desire to keep the Veteran's race a secret from his family. He also reported the stress of the appeal process caused more frequent and intense nightmares.

In August 2013 VA treatment records, the Veteran reported an incident where staff denied him the ability to pick up his prescription and he followed the staff member as she contacted his physician about the matter. He also reported the stress of his appeal and payment of his tuition resulted in increased nightmares.

In September 2013 VA treatment records, the Veteran reported being mistreated by police and VA staff. He reported he would "fight" if mistreated or challenged. A GAF score of 56 was noted.

In October 2013 VA treatment records, the Veteran reported stress from school and work; however, he obtained good grades and performed well on his job. He complained about how his partner handled money and questioned whether he should remain in the relationship. GAF scores of 56 and 57 were noted.

In November 2013 VA treatment records, the Veteran reported frustration with the travel office and anger with a particular clerk. He also reported frustration with work and family. He planned to move and transfer to a different university the following semester. GAF scores of 57 and 58 were noted.

In December 2013 VA treatment records, the Veteran reported a good mood overall. He no longer planned to move, but would continue his work and school. A GAF score of 58 was noted.

In a January 2014 VA treatment record, the Veteran reported his stressors were financial. His relationship was going well and he was proud of his accomplishments in the community. A GAF score of 58 was noted.

In a February 2014 VA treatment record, the Veteran reported stress due to finances. This also caused tension in his relationship. A GAF score of 56 was noted.

In a March 2014 VA treatment record, the Veteran was less stressed. He continued to work at the university since they offered him partial tuition remission. A GAF score of 58 was noted.

In April 2014 VA treatment records, the Veteran reported stress due to his supervisor constantly accusing him of some wrongdoing. His work hours were decreased and he would not be able to afford school in the summer. GAF scores of 56 and 57 were noted.

In June 2014 VA treatment records, the Veteran reported he withdrew from classes, but then attended school since financial aid was granted. He also reported a job interview for part-time employment. He became tearful when informed his therapist accepted a different position. GAF scores of 55 and 58 were noted.

In July 2014 VA treatment records, the Veteran reported he had obtained a part-time job as a case manager. He reported mental health symptoms were less important than his financial concerns and reported "blowing up" at his partner over financial issues. He was doing well in school despite the financial trouble. A GAF score of 57 was noted.

In August 2014 VA treatment records, the Veteran reported that he was not working and had little stress. He was focused on finishing his degree. A GAF score of 57 was noted.

In January 2015 VA treatment records, the Veteran denied mood symptoms, but continued to have sleep disturbances and cried two to three times a week when he thought about his deceased mother. A GAF score of 57 was noted.

In March 2015 VA treatment records, the Veteran reported increased paranoia and depression. He continued to struggle with nightmares. He no longer felt he had a purpose, although he discussed the volunteer work and many service projects he was engaged in. 

In April 2015, the Veteran was afforded a VA examination. The examiner diagnosed PTSD, major depressive disorder, and anxiety disorder, not otherwise specified (NOS). The examiner noted he had occupational and social impairment with reduced reliability and productivity. The Veteran reported he had had several jobs since service, but they did not last long due to his sleep impairment and anger issues. The examiner noted the symptoms that applied to his diagnoses as depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective relationships, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.

In May 2015 VA treatment records, the Veteran reported he would be a presenter at a national gathering. He continued with anxiety and intrusive thoughts. He also reported he looked up his perpetrator and discovered he had passed away.

In a June 2015 VA treatment record, the Veteran reported he no longer saw a VA therapist because he did not like the therapist he was assigned.

In July 2015 VA treatment records, the Veteran reported he dropped out of school due to missing too many classes due to anxiety. His partner and he decided to get married. He noted he was extremely anxious, irritable, and had violent thoughts.

In August 2015 VA treatment records, the Veteran reported his volunteer service work. He continued difficulty with anxiety and panic attacks. 

In August 2015, a private psychologist filled out a disability benefits questionnaire based on his evaluation of the Veteran on June 16 and 17, 2015. The private examiner determined that the Veteran had total occupational and social impairment due to his PTSD symptoms. The private psychologist described his symptoms as anxiety with near-continuous panic attacks, paranoia and suspiciousness, distracted, hyper-aroused and vigilant, depressed mood, poor delayed memory, and extreme emotional instability.

In September 2015, the Veteran was afforded another VA examination. The examiner diagnosed PTSD and unspecified depressive disorder, with anxious distress. The examiner noted the Veteran had occupational and social impairment with deficiencies in most areas. He had a friend that lived with him that helped take care of him. He attended church weekly, and was in a daily telephone prayer circle. He was also actively involved in a national alliance and went to monthly meetings. He did not have contact with his family.

He reported he last worked in 2002 for a furniture store, but quit after he got into a physical altercation with a co-worker. He is fearful and anxious whenever he is outside his home. He reported sleep impairment and nightmares that occurred every night. He "booby trapped" his house with weapons. He had panic attacks several times a day. The examiner listed his current symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and suicidal ideation.

The examiner noted the Veteran exhibited mental health symptoms that interfere with interpersonal relatedness, concentration, and ability to tolerate stress and motivation. These symptoms would impair his ability to work.

In September 2015 VA treatment records, the Veteran reported barely leaving his house. He noted he had a supportive partner, and discussed possibly going back to school. He also had been engaged in service work.

In October 2015 VA treatment records, the Veteran reported an altercation at a bus stop where he punched a young man in the face before the young man could punch him. He continued to report issues of irritability, panic attacks, and nightmares.

In November 2015 VA treatment records, the Veteran reported he struggled with the thought of his life being worthwhile. He continued to struggle with nightmares. He was involved with a national organization, lobbied congress, and gave speeches at a local college. This provoked anxiety, but also helped him develop coping skills.

In December 2015 VA treatment records, the Veteran reported he served others on Thanksgiving. He continued to have sleep impairment and nightmares. He also reported some depression.

In January 2016 VA treatment records, the Veteran reported he was too ill to visit his mother's gravesite with the rest of his family. He expressed a desire to be active. He reported he missed his last couple appointments due to school and work and he no longer does these. 

In February 2016 VA treatment records, the Veteran reported challenges in his relationship due to poor communication. He continued to have nightmares and would strike his partner in his sleep.

In March 2016 VA treatment records, the Veteran reported increased anxiety, fear of leaving his home, panic attacks, paranoia, and patrolling his home with weapons stashed everywhere. He considered participation in a residential PTSD program. He also reported being in an automobile accident which resulted in increased anxiety and financial hardship. He was arrested after he was pulled over for tinted windows and an old fine was discovered unpaid. 

In April 2016 VA treatment records, the Veteran reported anger and a full-blown panic attack after a nightmare. He complained that his PTSD symptoms kept him from an active and productive life.

In June 2016, the Veteran was afforded another VA examination. The examiner diagnosed PTSD and obsessive compulsive disorder (OCD). The examiner indicated the Veteran had total occupational and social impairment. His symptoms were noted as depressed mood, anxiety, suspiciousness, near-continuous panic attacks, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and obsessional rituals which interfere with routine activities. 

The examiner noted that the Veteran's mental health symptoms substantially impair his social and occupational functioning, and together with OCD symptoms, essentially incapacitate him in regard to social and occupational pursuits.

In June 2016 VA treatment records, the Veteran reported a return or increase in PTSD symptomatology. He inquired about residential PTSD treatment at another VA facility away from his family.

In July 2016 VA treatment records, the Veteran reported extreme anxiety and sleep impairment. He continued his activity in the community. He attended a protest, but experienced a panic attack and left. 

In February 2017, the Veteran was afforded a videoconference hearing before the undersigned. The Veteran stated he would awaken very early due to nightmares of being raped. He would walk around his house and check all the doors. He did not go out. He had many weapons in his house for protection. He was unable to drive due to his level of anxiety and his numerous daily panic attacks. He did not do well around a lot of people. He stated he last worked full time in 2001. He left after he hit a man who had peed on his shoe. He only felt safe at home, church, and sometimes the VA. He did not think he was capable of employment, even if he was all by himself.

Evaluation prior to January 10, 2011

After a careful review of the objective medical evidence, the Board finds that the evidence supports a grant of a 100 percent disability evaluation for the Veteran's psychiatric disability from August 7, 2008. The evidence clearly shows that the Veteran was severely disabled as a result of his service-connected psychiatric disabilities during the time period since August 7, 2008. He was shown to have occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking and mood due to symptoms including: obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and difficulty establishing and maintaining effective relationships. 

Specifically, the Veteran was found to have obsessional rituals demonstrated by excessive showering. He also had near-continuous panic attacks. He had poor impulse control, as demonstrated when he struck an acquaintance and "snapped" at a fellow classmate. He had difficulty adapting to stress at work, demonstrated by marked conflict in the workplace. He also had difficulty with effective relationships, best demonstrated by the conflicts with and alienation of his family, and had exhibited grossly inappropriate behavior, or has been a persistent danger to himself or others. 


Total rating for compensation purposes based on individual unemployability (TDIU)

With regard to at total rating for compensation purposes based on individual unemployability, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. 

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled. Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990). Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot. VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent. See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)); See also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

Notably, such a scenario is not present here, as the primary basis for a grant of TDIU would be the Veteran's service-connected PTSD, which, is the only compensable service-connected disability. Therefore, the issue of entitlement to TDIU is moot.

ORDER

A 100 percent disability rating for PTSD effective the date of service connection to August 7, 2008, is granted.

The appeal for a total rating based on individual unemployability due to service-connected PTSD is dismissed



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


